BY THE COMMISSION.
On March 18, 1955 the commission entered its order #3100 in this docket canceling certificate of public convenience and necessity #435 held by Sea Zoo, Inc., South Daytona, Florida, but retaining jurisdiction thereof for 60 days for the purpose of entering the other or further order of the commission, in the event that a petition for the reinstatement of the certificate for good cause should be filed by the holder thereof within 30 days from the date of the order.
On March 23, 1955 Sea Zoo, Inc., through its attorney, filed a petition requesting that the certificate be reinstated on the ground that operation thereunder was in the process of reorganization, and further requesting that it be authorized to suspend service for a period of 6 months. Subsequently, a joint petition for approval of the transfer of the certificate from Sea Zoo, Inc. to Arthur R. Bradshaw, d/b/a Florida Sightseeing, Inc., was filed with the commission.
In consideration whereof, it is ordered and adjudged that order #3100, docket #3600-CCB, entered March 18, 1955, be and the same is hereby canceled, revoked, rescinded and held for naught.
It is further ordered that Sea Zoo, Inc. be, and it is, hereby authorized to suspend service under its certificate of public convenience and necessity #435 for a period of 90 days from the date of this order.